Case 3:17-cv-01017-BEN-JLB Document 99 Filed 04/04/19 PageID.8219 Page 1 of 2




                   UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                      APR 04 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




  VIRGINIA DUNCAN; RICHARD                      No. 19-55376
  LEWIS; PATRICK LOVETTE;
  DAVID MARGUGLIO;
                                                D.C. No. 3:17-cv-01017-BEN-JLB
  CHRISTOPHER WADDELL;
  CALIFORNIA RIFLE & PISTOL                     U.S. District Court for Southern
  ASSOCIATION, INC., a California               California, San Diego
  corporation,
                                                TIME SCHEDULE ORDER
               Plaintiffs - Appellees,

   v.

  XAVIER BECERRA, in his official
  capacity as Attorney General of the
  State of California,

               Defendant - Appellant,

   v.

  LAW CENTER TO PREVENT GUN
  VIOLENCE; EVERYTOWN FOR
  GUN SAFETY,

               Movants.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.
Case 3:17-cv-01017-BEN-JLB Document 99 Filed 04/04/19 PageID.8220 Page 2 of 2

 Thu., April 11, 2019       Mediation Questionnaire due. If your registration for
                            Appellate ECF is confirmed after this date, the
                            Mediation Questionnaire is due within one day of
                            receiving the email from PACER confirming your
                            registration.
 Mon., May 6, 2019          Transcript shall be ordered.
 Mon., June 3, 2019         Transcript shall be filed by court reporter.
 Mon., July 15, 2019        Appellant's opening brief and excerpts of record
                            shall be served and filed pursuant to FRAP 31 and
                            9th Cir. R. 31-2.1.
 Thu., August 15, 2019      Appellees' answering brief and excerpts of record
                            shall be served and filed pursuant to FRAP 31 and
                            9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: Ruben Talavera
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
